Citation Nr: 1231865	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-26 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the August 25, 1959, rating decision that assigned a noncompensable evaluation, for the grant of service connection for residuals of a laceration of the right ring finger. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel

INTRODUCTION

The Veteran served on active military duty from March 1956 to March 1959.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2012, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The August 1959 RO rating decision, which assigned a noncompensable initial disability rating for residuals of a laceration of the right ring finger, considered the correct evidence and law as it then existed, and it did not involve an error that would undebatably lead to a different result if such error were corrected.


CONCLUSION OF LAW

The August 1959 rating decision that assigned an initial noncompensable evaluation for the Veteran's residuals of a laceration of the right ring finger did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, further discussion of the VCAA is unnecessary.

Nonetheless, the Board finds that even though the VCAA does not apply to claims for CUE, the claimant is not prejudiced by the Board's adjudication of his claim because a reasonable person could be expected to understand what was needed to substantiate the claim after reading the November 2007 notice letter, February 2008 rating decision, and April 2010 statement of the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Similarly, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board's video hearing, the Acting VLJ noted the elements to substantiate a claim for CUE.  The Veteran was also assisted at the hearing by an accredited representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for CUE.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


II.  CUE Claim

The Veteran contends that the RO erred in assigning him an initial noncompensable evaluation for his residuals of a laceration of the right ring finger.  In substance, he argues that his adverse symptomatology at the time he was assigned the noncompensable rating for his residuals of a laceration of the right ring finger is substantially the same as his current symptomatology which has been assigned a 10 percent rating. 

An unappealed decision of the RO becomes final and binding and is not subject to revision on the same factual basis in the absence of CUE.  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).

The criteria to determine whether CUE was present in a prior determination are as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Veteran filed an original claim for compensation benefits in July 1959.  In an August 25, 1959 rating decision, the RO granted service connection for residuals of a laceration of the right ring finger, and then evaluated the disability in the first instance.  The RO acknowledged that in November 1958 the Veteran had lacerated his right ring finger when moving a foot locker.  On February 5, 1959 a suture was completed on his flexor tendon.  The RO noted that an August 1959 VA examination indicated the Veteran was right-handed.  On extension of the Veteran's fingers there was some hyperextension of the proximal interphalangeal joint (PIP) of the right ring finger.  There were 90 degrees of active flexion and 105 degrees of passive flexion.  The distal interphalangeal joint was extended to 180 degrees and active flexion was absent.  The scars were well-healed and non-tender, although there was some prominence of subcutaneous tissue over the volar aspect of the head of the proximal phalanx of the fingers.  The RO found that the Veteran warranted a noncompensable evaluation under Diagnostic Code 5227.  Although the August 1959 rating decision reflects that the Veteran's finger was rated under DC 5257, this appears to be a clerical error. 

The findings must be assessed under the diagnostic codes in effect in 1959.  For amputation, a 10 percent evaluation was assigned for amputation of the major ring finger without metacarpal resection at the proximal interphalangeal joint or proximal thereto; a 20 percent evaluation was assigned for metacarpal resection with more than one-half bone lost.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (1959).  For ankylosis, a noncompensable evaluation was assigned for ankylosis of the major hand ring finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (1959).  Extremely unfavorable ankylosis was to be rated as amputation.  38 C.F.R. § 4.71a, Diagnostic Code 5227, Note (1959).  For scars, a 10 percent evaluation was assigned for superficial, poorly nourished scars with repeated ulceration, or for tender and painful superficial scars on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1959).  

The evidence of record shows that there was no clear and unmistakable error in the concompensable evaluation assigned.  The Veteran's service-connected disability was not productive of amputation or of ankylosis.  Additionally, the scars were well-healed and nontender.  That these findings do not merit a compensable evaluation is not in clear error.  38 C.F.R. § 4.71a, Diagnostic Codes 5155, 5227 (1959); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (1959).  The fact that in a later decision the RO was persuaded that the Veteran's symptoms had worsened to warrant a 10 percent rating notwithstanding the continued absence of ankylosis and amputation, is irrelevant to.  The August 25, 1959 rating decision was properly based on the correct facts, as they were known at the time, and the regulatory provisions extant at the time were correctly applied.  The Veteran's disagreement with how the RO weighed such facts is insufficient to demonstrate CUE in the rating decision.  In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the Court held that the argument that the RO misevaluated and misinterpreted the evidence available to it at the time of a final prior determination was not the type of administrative error reversible under 38 C.F.R. § 3.105(a) but rather a request to reweigh the evidence.


In summary, there was no error of fact or law, that when called to the attention of later reviewers compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Accordingly, there was no CUE in the August 25, 1959 rating decision.


ORDER

As the August 25, 1959 rating decision which assigned an initial noncompensable evaluation for residuals of a laceration of the right ring finger does not contain CUE, the appeal is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


